DETAILED ACTION
Acknowledgements
The amendment filed 2/14/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-10 are withdrawn.
Claims 11-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20 in the reply filed on 2/14/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022..

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 11-18 are directed to a processing system comprising a transaction processing system that invokes 112(f), and claims 19-20 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite blocking transactions that occur at certain merchants by determining whether the location of a merchant in a received transaction request is in a set of unique locations, and if so, flagging the transaction so an issuer can determine whether to reject the request, which is an abstract idea. Specifically, the claims recite “receiving a transaction request from a merchant, the transaction request including a personal account number (PAN), the PAN associated with one or more payment instruments,” “identifying a location of the merchant using information in the transaction request,” “comparing the location of the merchant of the transaction request with a dataset of unique locations,” “responsive to a match between the location of the merchant and a location from the dataset of unique locations, adding a flag to the transaction request indicating the match to generate an updated transaction request,” “providing the updated transaction request to an issuer associated with the PAN for use in determining the rejection of the authorization request,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because it describes a process for determining whether to reject a payment transaction based on whether the location of the of the merchant is within a set of merchant locations, which is a commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a processing system and a transaction processing system, merely use a computer as a tool to perform an abstract idea. Specifically, the processing system and transaction processing system perform the steps or functions of “receiving a transaction request from a merchant, the transaction request including a personal account number (PAN), the PAN associated with one or more payment instruments,” “identifying a location of the merchant using information in the transaction request,” “comparing the location of the merchant of the transaction request with a dataset of unique locations,” “responsive to a match between the location of the merchant and a location from the dataset of unique locations, adding a flag to the transaction request indicating the match to generate an updated transaction request,” “providing the updated transaction request to an issuer associated with the PAN for use in determining the rejection of the authorization request.” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processing system and transaction processing system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of blocking transactions that occur at certain merchants by determining whether the location of a merchant in a received transaction request is in a set of unique locations, and if so, flagging the transaction so an issuer can determine whether to reject the request. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions of “receiving a transaction request from a merchant, the transaction request including a personal account number (PAN), the PAN associated with one or more payment instruments,” “identifying a location of the merchant using information in the transaction request,” “comparing the location of the merchant of the transaction request with a dataset of unique locations,” “responsive to a match between the location of the merchant and a location from the dataset of unique locations, adding a flag to the transaction request indicating the match to generate an updated transaction request,” “providing the updated transaction request to an issuer associated with the PAN for use in determining the rejection of the authorization request.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of blocking transactions that occur at certain merchants by determining whether the location of a merchant in a received transaction request is in a set of unique locations, and if so, flagging the transaction so an issuer can determine whether to reject the request. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 12-18 further describe steps or functions involved in carrying out the abstract idea of blocking transactions that occur at certain merchants by determining whether the location of a merchant in a received transaction request is in a set of unique locations, and if so, flagging the transaction so an issuer can determine whether to reject the request. Specifically, claims 12-17 describe how the dataset of unique locations is prepared and claim 18 describes how the transaction is processed, which a functions that are part of the abstract idea. Finally, claim 20 describes the merchant, but does not require any step or functions to be performed. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “comprising a dataset generation tool including a database query function and a filter used to generate the dataset of unique locations” and claim 13 recites “wherein the dataset generation tool database query function collects data from a merchants database, the merchants database representing a list of known locations available for transactions.” However, the specification does not disclose generating a dataset using a database query function and a filter, or that the database query function collects data from a merchants database, the merchants database representing a list of known locations available for transactions, nor does the specification disclose the manner in which these functions are performed. Therefore, the specification does not provide a sufficient written description to demonstrate to one of ordinary skill in the art that applicant had possession of the claimed invention (MPEP 2161.01 (I), 2163 (I)(A), 2163.03 (V)).
Claim 13 is also rejected as it depends on claim 12. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a transaction processing system . . . including a flagging function that: receives . . . identifies . . . extracts . . . compares . . . sets . . . and forwards . . .” in claim 11, “a dataset generation tool including a database query function and a filter . . . used to generate . . .,” in claim 12, “dataset generation tool database query function collects . . .” in claim 13, “user interface that supports . . .,” in claim 15, “a user interface that supports . . .,” in claim 17, and “a transaction processing function . . . identifying  . . . and rejecting . . .,” in claim 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each limitation recites a generic placeholder coupled with a function, and is not modified by sufficient structure for performing the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 12-18 are also rejected as each depends on claim 11.
Claim 11 recites “A processing system . . . comprising: a dataset of unique locations; a transaction processing system coupled to the dataset of unique location . . . .” The claimed “dataset of unique locations” is a set of data or information. However, the claim does not recite any structural element that stores this information. Data does not have physical structure, and thus cannot by itself be a structural element of system. Therefore, this limitation renders the claim indefinite, because it is unclear what the structural elements of the claimed system are, and the manner in which the transaction processing system is coupled to the dataset is also unclear.
Claims 12-18 are also rejected as each depends on claim 11.
Claim 11 recites “receives a transaction request,” and “identifies a transaction request . . . .” The claim then refers to “the transaction request.” It is unclear whether the “transaction request” in the limitations of receives a transaction request,” and “identifies a transaction request . . .” refers to the same transaction request or to two different transaction request. Additionally, if it refers to two different transaction requests, it is unclear to which of these transactions requests the phrase “the transaction request” recited later in the claim refers. 
Claims 12-18 are also rejected as each depends on claim 11.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 14 recites the limitation "the contents of the dataset" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is also rejected as it depends on claim 14. 
Claim 16 recites the limitation "the sponsor of the payment instrument" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is also rejected as it depends on claim 16. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unnerstall, et al. (US 2018/0121913) (“Unnerstall”).
Regarding claims 11 and 19, Unnerstall discloses a processing system that selectively rejects transactions, comprising:
a dataset of unique locations (Unnerstall ¶¶ 18-22, 36, 47, 62);
a transaction processing system coupled to the dataset of unique locations, the transaction processing system including a flagging function that:
receives a transaction request from a merchant, the transaction request including a personal account number (PAN), the PAN associated with one or more payment instruments (Unnerstall ¶¶ 24-25);
identifies a transaction request by a financial instrument having a personal account number (PAN) (Unnerstall ¶¶ 24-25);
extracts information from the transaction request to determine a location of the transaction or the merchant (Unnerstall ¶¶ 24-25);
compares the location of the transaction to the dataset of unique locations (Unnerstall ¶ 25);
responsive to a match between the location of the transaction or the merchant and a member of the dataset of unique locations the transaction processing system, sets a flag in the transaction request to generate an updated transaction request for use by an authorizing agency (Unnerstall ¶¶ 28, 62);
forwards the updated transaction request to an authorizing agency or issuer associated with the PAN for use in determining the rejection of the authorization request (Unnerstall ¶ 28).
Regarding claim 14, Unnerstall discloses that a sponsor of the payment instrument has set the contents of the dataset of unique locations (Unnerstall ¶ 30).
Regarding claim 15, Unnerstall discloses a user interface that supports setting the contents of the dataset of unique locations (Unnerstall ¶¶ 36, 62, 73-74).
Regarding claim 18, Unnerstall discloses a transaction processing function at the authorizing agency, the transaction processing function identifying the flag in the updated transaction request and rejecting the transaction based on the presence of the flag (Unnerstall ¶¶ 28, 46).
Regarding claim 20, Unnerstall discloses that the location of the merchant is one of a physical location and an online presence (Unnerstall ¶¶ 22, 25, 33, 35, 74).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Unnerstall in view of Perry, et al. (US 2013/0203444) (“Perry”).
Regarding claim 12, Unnerstall does not specifically disclose a dataset generation tool including a database query function and a filter used to generate the dataset of unique locations.
Perry discloses a dataset generation tool including a database query function and a filter used to generate the dataset of unique locations (Perry ¶¶ 71, 91, 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Unnerstall to include a database query function and a filter used to generate the dataset of unique locations, as disclosed in Perry, in order to allow an entity to search for merchant locations based on a merchant category code or MCC (Perry ¶ 91).
Regarding claim 13, Perry discloses that the dataset generation tool database query function collects data from a merchants database, the merchants database representing a list of known locations available for transactions (Perry ¶¶ 71, 91, 112).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Unnerstall in view of Desilva, et al. (US 2014/0214671) (“Desilva”) .
Regarding claim 16, Unnerstall discloses a sponsor of the payment instrument setting contents of the dataset of unique locations (Unnerstall ¶ 30).
Unnerstall does not specifically disclose selecting categories used to populate the dataset of unique locations.
Desilva discloses selecting categories used to populate the dataset of unique locations (Desilva ¶¶ 80, 102-103).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to modify the method of Unnerstall to include selecting categories used to populate the dataset of unique locations, as disclosed in Desilva, in order to allow a provider to create a whitelist or blacklist of merchants at which payment transactions are allowed or prohibited using merchant category codes (MCC’s) (Desilva ¶¶ 80, 102-103).
Regarding claim 17, Desilva discloses a user interface that supports selection, by the sponsor of the payment instrument, of the categories used to populate the dataset of unique locations (Desilva ¶¶ 80, 102-103).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durkin, et al. (US 2011/0178929) (“Durkin”) for disclosing sending a response to ab acquirer indicating that a transaction declined if a blocking condition is met, where the blocking condition can be a match between the MCC of the transaction request and an MCC on a blocked MCC list (Durkin ¶¶ 79-80).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685